 Case 2:21-cr-00638-SRC Document 93 Filed 08/18/21 Page 1 of 1 PageID: 68


                         IN THE UNITED STATES DISTRICT COUR'J;
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                                       *
                                                    *
       V.                                           *              CRIM.NO.
                                                    *
 JOHN LAO                                           *
                                                    *
                                                 *****
   ORDER REGARDING USE OF VIDEO CONF ERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

_0_ That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

_0_ That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

1) inability to conduct in-person hearings for indefinite period; 2) consent of Defendant and
Defendant's desire to proceed at this time; and 3) to permit the United States to obtain a resolution of
the case.
Accordingly, the proceeding(s) held on this date may be conducted by:

__,l=✓=-J _ Video Teleconferencing
�'=�' - Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:

       �I=�' _ The Defendant (or the Juvenile) is detained at a facility lacking video
       teleconferencing capability.

            □       Other:



                                                                   s/Stanley R. Chesler, U. S. D. J.
                                                                   Honorable Stanley R. Chesler

Date:
8/18/2021                                                          United States District Judge
